NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FORD MOTOR COMPANY,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen,dom,t-Appellee.
2010-1238
Appea1 from the United States Court of Internationa1
Trade in case no. 03-CV-0115, Judge Judith M. Barzi1ay.
ON MOTION
ORDER
Upon consideration of the United States' motion for a
46-day extension of ti1ne, until August 30, 2010, to file its
brief,
IT ls 0RDERED THAT:
The motion is yanted. No further extensions should
be anticipated

FORD MOTOR CO v. US
JUL 15 2010
CC‘
S
Date
R0bert B. Si1ver1nan, Esq.
Justin R. Miller, Esq.
2
FOR THE COURT
/s/ J an Horba1y
J an Horba1y
Clerk
FlLED
U.S. COURT OF APFEALS FOR
THE FEDERAL C|RCUl`|`
JUL 15 2010
.|AN HORBALY
CLERK